Citation Nr: 0928262	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an earlier effective date for the grant of 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1945 to July 
1945.  The Veteran died in February 2005.  The appellant is 
the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 

FINDINGS OF FACT

1.  The appellant's claim for entitlement to nonservice-
connected death pension was received by the RO on May 19, 
2006; the appellant did not submit any communication prior to 
this date indicating an intent to apply for nonservice-
connected death pension benefits.

2.  After receiving the RO's denial of an August 2006 
determination against her May 2006 nonservice-connected 
pension claim, the appellant submitted a valid notice of 
disagreement within one year of this determination in June 
2007; thus the original May 2006 claim was still pending when 
the claim was ultimately granted in an October 2007 rating 
decision. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date of May 
19, 2006, but no earlier, for the grant of nonservice-
connected death pension benefits have been met.  38 U.S.C.A. 
§§ 5110(a), 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.400, 20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199.  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
made it plain that the date of the filing of a claim is 
controlling in determinations as to effective dates.  See 
Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997)), Washington v. Gober, 10 
Vet .App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 
(1997).

Analysis

The Veteran died in February 2005.  In March 2005 the 
appellant submitted an Application for Burial Benefits, and 
checked the question in the affirmative to claim also that 
the Veteran's cause of death was due to service.  In April 
2005, the RO acknowledged the appellant's claim for burial 
benefits and in a separate paragraph, acknowledged her claim 
for cause of death.  The letter requested the appellant 
submitted medical evidence regarding the condition that 
contributed to the Veteran's death and informed the appellant 
she had one year to do so, though the RO may decide the claim 
within 60 days.  In April 2005 the appellant submitted a 
request for a headstone for the Veteran.

In September 2005, the RO denied service connection for cause 
of death, noting that there had been no medical evidence 
submitted relating the Veteran's death to his military 
service.  There was no response from the Appellant.

On May 19, 2006, the Appellant submitted a VA form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
pension, and Accrued Benefits, which included the indication 
she was claiming an aid and attendance allowance for herself. 

On June 5, 2006, the RO acknowledged receipt of the 
application for nonservice-connected death pension and aid 
and attendance benefit.  The RO requested she complete a VA 
Form 21-0784, Supplemental Income Questionnaire, as well as 
submit medical evidence or a signed Authorization for Release 
of information pertaining to her physical condition and need 
for regular aid and attendance.  Again, the letter informed 
the appellant she had up to one year to respond with the 
requested information; however the RO may decide the claim 
within 60 days if it had completed its attempts to obtain 
information.  There was no response from the appellant.  On 
August 31, 2006, the RO informed the appellant it had denied 
her claim for nonservice-connected death pension and aid and 
attendance benefit because the RO had not received a 
completed Supplemental Income Questionnaire.  The letter 
further reminded the appellant that she still had the 
remainder of the one year, until June 5, 2007, to submit the 
requested information and if she did, the RO would continue 
to process her claim.  There was no response from the 
appellant.

On June 19, 2007, the RO received a letter from the appellant 
inquiring as to the status of her death pension claim and 
waiving her pursuit of the DIC benefits.  The RO responded 
with a June 2007 letter acknowledging her June 19, 2007 claim 
for nonservice-connected death pension benefits and enclosing 
another Supplemental Income Questionnaire.  The appellant 
responded in July 2007 with a partially complete form.  In 
September 2007, the RO informed the appellant it had not 
received page 1 of the VA Form 21-0784 and that it needed the 
entire form in order to process her claim.  The appellant 
responded later the same month with the completed page one.  
In October 2007, the RO issued a decision granting the 
appellant nonservice-connected death pension benefits, with 
an effective date of June 19, 2007.

In October 2007, the appellant submitted her disagreement as 
to the effective date of the pension, requesting it be made 
effective upon the date of the Veteran's death.  The 
appellant further contended that the RO should have informed 
her that she needed to submit a claim for pension benefits, 
as the Veteran had assured her that upon the VA's 
notification of his death, VA would determine the benefits to 
which she was entitled.  See appellant's statement February 
2008. 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).  An informal claim 
may be any communication or action, indicating intent to 
apply for one or more benefits under VA law.  See Thomas v. 
Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 
3.1(p), 3.155(a) (2008).  An informal claim must be written, 
see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and 
it must identify the benefit being sought.  Brannon v. West, 
12 Vet. App. 32, 34-5 (1998).  

The law clearly states that the effective date of an award 
based on an original claim shall not be earlier than the date 
the claim was received, or the date entitlement arose, 
whichever is later.  Based on the evidence as described 
above, the Board finds that the appellant submitted a claim 
seeking a death pension, as received by the RO on May 19, 
2006.  The RO acknowledged her claim in a letter dated June 
5, 2006, which gave her one year to submit the requested 
information from the date of the letter.  The appellant did 
not respond within one year.  The August 2006 decision by the 
RO informed the appellant that, while she had the remainder 
of that year, until June 5, 2007, to submit the requested 
information, her claim was denied for lack of evidence.  
Notice of that determination and of her appellate rights was 
issued to the appellant on August 31, 2006.  

Notwithstanding the RO's June 2006 letter and August 2006 
determination notifying the appellant that she had one year 
from the date of the June 2006 letter to substantiate the 
claim, the appellant's time limit for filing an appeal does 
not start until she receives notice of the negative 
determination against her.  See 38 C.F.R. § 20.302(a).  This 
did not take place until she received notice of the August 
2006 decision denying her claim for nonservice-connected 
death pension.  The Veteran submitted a statement in June 
2007 that she was determined to pursue her nonservice-
connected death pension claim, which is within one year of 
the August 2006 determination.  The Board construes this as a 
valid notice of disagreement with the August 2006 RO 
determination.  See 38 C.F.R. §§ 20.201, 20.302.  As the RO 
granted nonservice-connected death pension based on the date 
of the appellant's claim, the claim that was pending at the 
time of the October 2007 decision granting nonservice-
connected death pension benefits was the May 2006 claim.    

In light of the foregoing, the Board finds that an effective 
date of May 19, 2006, but no earlier, for entitlement to 
nonservice-connected death pension is warranted.

The appellant is not entitled to an effective date for 
nonservice-connected death pension benefits of the date of 
the Veteran's death, because VA regulations require that a 
claim be filed before benefits can be paid to any individual 
under the laws administered by VA. See 38 C.F.R. § 3.151(a).  
Review of the record does not contain any correspondence that 
could be construed as an informal or formal claim prior to 
May 19, 2006, the date on which the appellant's claim was 
received by the RO.  

Duty to Notify and Duty to Assist

With respect to appellant's assertion that she is entitled to 
an earlier effective date for the grant of nonservice-
connected death pension benefits, the United States Court of 
Appeals of the Federal Circuit has held that once the 
underlying claim is granted, further notice as to downstream 
questions, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).


ORDER

Entitlement to an effective date of May 19, 2006, but no 
earlier, for entitlement to nonservice-connected death 
pension benefits is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


